 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American Express
     Company
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                             DISTRICT OF NEVADA

10   DEBORAH R. CINTRON, M.D.,                           Case No. 2:21-CV-00647 -RFB-VCF
     individually,
11
                                 Plaintiff,
12                                                       STIPULATION AND ORDER TO
     vs.                                                 EXTEND DEADLINE TO RESPOND
13
     AMERICAN EXPRESS COMPANY, a (FIRST REQUEST)
14   New York Corporation, and DOES 1-10
     inclusive,
15
                                 Defendants.
16
17
18                      Plaintiff Deborah R. Cintron, M.D. (“Dr. Cintron”) and defendant
19   American Express Company (“Amex”) stipulate that the deadline for Amex to
20   respond to the complaint (ECF No. 1) be extended from July 2, 2021 until July 23,
21   2021. This is the first extension sought in connection with this deadline.
22
23
24

     Stip and Order to Extend Deadline to Respond.docx                              Page 1 of 2
 1                      This extension is requested to permit the recently hired counsel for

 2   Amex sufficient time to investigate the allegations in the complaint and to discuss

 3   the possibility of settlement with Dr. Cintron.

 4   IRELAND LAW GROUP, LLC                                   KAEMPFER CROWELL

 5
      /s/ Amanda L. Ireland
 6   Amanda L. Ireland, No. 13155                             Robert McCoy, No. 9121
     7854 West Sahara Avenue                                  Sihomara L. Graves, No. 13239
 7   Las Vegas, Nevada 89117                                  1980 Festival Plaza Drive, Suite 650
                                                              Las Vegas, Nevada 89135
 8   Attorney for Plaintiff Deborah R.
     Cintron, M.D.                                            Attorneys for Defendant American
 9                                                            Express Company

10
                                                         ORDER
11
12
                                    IT IS SO ORDERED.
13
14                                  ___________________________________
                                    Cam Ferenbach
15                                  United States Magistrate Judge

16                                                 7-2-2021
                                    Dated:_____________________________
17
18
19
20
21
22
23
24

     Stip and Order to Extend Deadline to Respond.docx                                      Page 2 of 2
